Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this amendment was given by Justin Leonard on 10/30/20.

AMENDMENTS TO THE CLAIMS
1 – 32 (Canceled). 

33. (Currently Amended) A method performed by a wireless device configured for use in a wireless communication system, the method comprising:
wherein the first set of radio resources is a subset of the second set of radio resources; and
performing frequency estimation in two steps, wherein in a first step, a first frequency is estimated based on reference symbols of the first set of radio resources, and in a second step, a second frequency is estimated based on reference symbols of the second set of radio resources and the first frequency estimate.

34. (Previously Presented) The method of claim 33, wherein the reference signal is a tracking reference signal configured for use in tracking receiver frequency offset.

35. (Canceled) 

36. (Canceled) 

37. (Currently Amended) The method of claim [[33]] 34, wherein radio resources on which the reference signal is transmitted or received occur in periodically recurring bursts, wherein the first and second sets of radio resources are included in the same burst

38. (Previously Presented) The method of claim 37, wherein transmissions are performed in the wireless communication system according to a time slot structure in which each of multiple time slots includes multiple radio resources in time, wherein a burst spans multiple consecutive time slots.

39. (Previously Presented) The method of claim 38, wherein each of the consecutive time slots spanned by any given burst includes one or more pairs of radio resources on which reference 

40. (Canceled) 

41. (Canceled) 

42. (Canceled) 

43. (Currently Amended) A radio network node configured for use in a wireless communication system, the radio network node comprising:
radio circuitry configured to transmit to a wireless device , wherein the first set of radio resources is a subset of the second set of radio resources; and
processing circuitry configured to configure the wireless device to perform frequency estimation in two steps, wherein a first frequency is to be estimated based on reference symbols of the first set of radio resources, and in a second step, a second frequency is to be estimated based on reference symbols of the second set of radio resources and the first frequency estimate.

44. (Canceled) 

45. (Canceled) 

46. (Canceled)

47. (Currently Amended) The radio network node of claim 43, wherein radio resources on which the reference signal is transmitted or received occur in periodically recurring bursts, wherein the first and second sets of radio resources are included in the same burst

48. (Currently Amended) The radio network node of claim 47, wherein transmissions are performed in the wireless communication system according to a time slot structure in which each of multiple time slots includes multiple radio resources in time, wherein a burst spans multiple consecutive time slots.

49. (Canceled)

50. (Canceled) 

51. (Canceled) 

52. (Canceled) 

53. (New) The method of claim 37, wherein the first set occurs before the second set in the same burst.

54. (New) The method of claim 33, further comprising receiving configuration information indicating a configuration with which the reference symbols of the reference signal are to be received on the respective radio resources.

55. (New) The radio network node of claim 47, wherein the first set occurs before the second set in the same burst.

56. (New) The radio network node of claim 48, wherein each of the consecutive time slots spanned by any given burst includes one or more pairs of radio resources on which reference symbols of the reference signal are transmitted or received, with radio resources of each pair in the time slot separated by the same separation distance, wherein any pairs of the radio resources that have different separation distances are included in different time slots of the given burst.

57. (New) A wireless device configured for use in a wireless communication system, the wireless device comprising:
radio circuitry configured to receive reference symbols of a reference signal on respective radio resources, including first and second sets of radio resources that differ in at least one radio resource, wherein 
processing circuitry configured to perform frequency estimation in two steps, wherein in a first step, a first frequency is estimated based on reference symbols of the first set of radio resources, and in a second step, a second frequency is estimated based on reference symbols of the second set of radio resources and the first frequency estimate.



59. (New) The wireless device of claim 58, wherein radio resources on which the reference signal is transmitted or received occur in periodically recurring bursts, wherein the first and second sets of radio resources are included in the same burst.

60. (New) The wireless device of claim 59, wherein transmissions are performed in the wireless communication system according to a time slot structure in which each of multiple time slots includes multiple radio resources in time, wherein a burst spans multiple consecutive time slots.

61. (New) The wireless device of claim 60, wherein each of the consecutive time slots spanned by any given burst includes one or more pairs of radio resources on which reference symbols of the reference signal are transmitted or received, with radio resources of each pair in the time slot separated by the same separation distance, wherein any pairs of the radio resources that have different separation distances are included in different time slots of the given burst.

62. (New) The wireless device of claim 59, wherein the first set occurs before the second set in the same burst.

63. (New) The wireless device of claim 57, wherein the radio circuitry is further configured to receive configuration information indicating a configuration with which the reference symbols of the reference signal are to be received on the respective radio resources.

64. (New) A method performed by a radio network node configured for use in a wireless communication system, the method comprising:
transmitting to a wireless device reference symbols of a reference signal on respective radio resources, including first and second sets of radio resources that differ in at least one radio resource, wherein the first set of radio resources includes a first pair of radio resources that are separated from one another in a radio resource domain by a first separation distance, with no reference symbol of the reference signal on any radio resource between the first pair of radio resources in the radio resource domain, and wherein the second set of radio resources includes a 
configuring the wireless device to perform frequency estimation in two steps, wherein a first frequency is to be estimated based on reference symbols of the first set of radio resources, and in a second step, a second frequency is to be estimated based on reference symbols of the second set of radio resources and the first frequency estimate.

65. (New) The method of claim 64, wherein radio resources on which the reference signal is transmitted or received occur in periodically recurring bursts, wherein the first and second sets of radio resources are included in the same burst.



67. (New) The method of claim 65, wherein transmissions are performed in the wireless communication system according to a time slot structure in which each of multiple time slots includes multiple radio resources in time, wherein a burst spans multiple consecutive time slots.

68. (New) The method of claim 67, wherein each of the consecutive time slots spanned by any given burst includes one or more pairs of radio resources on which reference symbols of the reference signal are transmitted or received, with radio resources of each pair in the time slot separated by the same separation distance, wherein any pairs of the radio resources that have different separation distances are included in different time slots of the given burst.

Reasons for Allowance

D1    US 2013/121246 A1 (GUEY JIANN-CHING [TW] ET AL) 16 May 2013 (2013-05-16)


WG1_RL1 /TSGR1 _89/Docs/ [retrieved on 2017-05-18]

D3 "3rd Generation Partnership Project; Technical Specification Group

Radio Access Network; Evolved Universal Terrestrial Radio Access (E-UTRA); Physical channels and modulation (Release 14)",

3GPP STANDARD ; TECHNICAL SPECIFICATION ; 3GPP TS 36.211, no. VI 4.2.0, 23 March 2017, XP051291423 [retrieved on 2017-03-23]


The document D1 discloses (the references in parentheses applying to this document) the subject-matter of independent claim 32:

° A method performed by a radio node configured for use in a wireless communication system (Para. 2). the method comprising:



subset sl(t) may comprise some, all, or none of the reference symbols

in the first subset s0(t).”), wherein the first set of radio resources includes a first pair of radio resources that are separated from one another in a radio resource domain by a first separation distance, with no reference symbol of the reference signal on any radio resource between the first pair of radio resources in the radio resource domain (Para. 38 " the first subset of reference symbols sO(t) may comprise the reference symbols in the PSS and SSS received over one or more framesand Fig. 4), and wherein the second set of radio resources includes a second pair of radio resources that are separated from one another in the radio resource domain by a second separation distance, with no reference symbol of the reference signal on any radio resource between the second pair of radio resources in the radio resource domain (Para. 38 " The 
	However, none of the prior art of record teaches or fairly suggests the amendment to the independent claims.
 

Conclusion
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments of Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONALD B ABELSON/Primary Examiner, Art Unit 2476